AGREEMENT

This Agreement (this “Agreement”) is made as of June 7, 2002, by and between EOS
International, Inc., a Delaware corporation (formerly dreamlife, inc.) (“EOS”)
and DL Holdings I, L.L.C. a Delaware limited liability company (“DL”).


RECITALS

     A. Reference is made to the Secured $3,500,000 Bridge Loan Promissory Note
dated as of December 14, 2001, as amended, issued by EOS to DL (the “Note”) and
the Secured $3,000,000 Bridge Loan Promissory Note dated as of December 14,
2001, as amended, issued by EOS to Weichert Enterprises, LLC (the “Weichert
Note”).

     B. Reference is made to the Warrant to purchase common stock of EOS dated
as of December 14, 2001, as amended, issued by EOS to DL (the “Warrant”).

     C. EOS and DL desire to further amend the Note and the Warrant on the terms
set forth herein.

     EOS and DL hereby agree as follows:


1. The Note Amendments.


     Extension of Maturity Date. The reference to “June 7, 2002” in the
definition of “Maturity Date” set forth in Section 1 of the Note, as amended, is
hereby deleted and in its place inserted “July 15, 2002.”

     Reference to Warrant. The reference to “June 8, 2002” in Section 2(b) of
the Note, as amended, is hereby deleted and in its place inserted “July 16,
2002.”


2. The Warrant Amendments.


     Amendments Relating to Section 5. If the Note and the Weichert Note are
repaid in full on or prior to July 15, 2002, then Section 5.2 of the Warrant is
deleted in its entirety and in its place inserted “[intentionally omitted]” and
the reference to Section 5.2 in Section 5.4 is deleted without any further
action by the parties hereto in each case effective April 15, 2002.
Notwithstanding Section 5.2, no adjustment provided for therein shall be made
during the period of April 15, 2002 through and including July 15, 2002 but if
the Note and the Weichert Note are not paid in full on or before July 15, 2002,
then any adjustment which would have been made pursuant to Section 5.2 but for
this sentence shall thereupon be made effective July 16, 2002.

     Deletion of Definitions. If the Note and the Weichert Note are repaid in
full on or prior to July 15, 2002, then Section 9 of the Warrant is amended by
deleting therefrom the following definitions: “Fair Market Value,” “Issue Date,”
“New Issuance,” “New Issue Price” and “Relevant Date” in each case effective
April 15, 2002.

     Amendment of Exercise Period. The definition of “Exercise Period” set forth
in Section 9 of the Warrant is hereby amended to mean the period from July 16,
2002 to July 16, 2007.

--------------------------------------------------------------------------------

     Amendment of Introductory Paragraph. The introductory paragraph of the
Warrant is amended by adding after the words “$2.95 per share”, the following
words “, provided however, that if the Company sells any Common Stock for its
own account during the period from April 15, 2002 through and including July 15,
2002 for cash in a private placement or public offering (a “Qualifying Sale”),
then the exercise price per share shall be the weighted average cash price paid
for each share of Common Stock (without reduction for any fees or expenses
including placement agent fees and expenses and/or underwriters’ discounts or
commissions and without allocation of any cash consideration received by the
Company in such a transaction to any warrants or options to purchase Common
Stock or any registration rights granted by the Company in any Qualifying Sale)
(except in no event will sales under written agreements by the Company to sell
the Common Stock existing on April 15, 2002 be a Qualifying Sale).”


[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.


DL HOLDINGS I, L.L.C.


By:        DAN STERN
——————————————
Name:    Dan Stern
Title:      Managing Member EOS INTERNATIONAL, INC.


By:        PETER A. LUND
——————————————
Name:    Peter A. Lund
Title:      Chairman
